DETAILED ACTION
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because there are missing of name in each boxed of Figures 1, 2A, 2B, 3, 4, 6 and 7.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
Claim 15, the phrase “the occupancy sensor” is lack of antecedent basis.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Yukinori et al [US 6,257,363] in view of Jaunarena et al [US 2008/0073141]
Claim 1.  A vehicle seatbelt monitoring system for monitoring seatbelts of a plurality of seats (the automotive seatbelt retractor 100, 600 provided at any of driving seat, e assistant driving seat and the back seats, see Figs. 1, 16, abstract, col. 53, lines 6-10) comprising: a buckle sensor for each seat configured to determine whether a seatbelt is buckled into a buckle attachment of each seat (the seatbelt buckle connection detector 16, see Fig. 16, col. 20, lines 8-13):
a seatbelt webbing payout sensor for each seat configured to determine an amount of seatbelt webbing that is unwound from a seatbelt retractor associated with each seat (the seatbelt electric retractor 600 with winding amount detector 37 changes from/to the OFF signal when unbuckled to/from the ON signal as buckled, see Figs. 16, 17, col. 28, lines 13-17, 59-67 and col. 29, lines 1-3); and
a seatbelt monitor control module (the MPU 14, see Fig. 16, col. 28, lines 21-67, col. 29, lines 1-13) coupled to the buckle sensor and the seatbelt webbing payout sensor and configured to receive buckle state data from the buckle sensor for each seat and seatbelt payout data from the seatbelt webbing payout sensor for each seat, wherein the seatbelt monitor control module is further configured to one of:
determine if a first seatbelt is unbuckled and if so, to determine if the first seatbelt is rebuckled and properly worn (the MPU 14 determines the seatbelt 100 is unbuckled or disconnected to “OFF” and then to buckle to the occupant to “ON”, see Figs. 16, 30 step S3101 and S3103, col. 28, lines 46-55).
But Yukinori et al fails to disclose determine if a first seatbelt is unbuckled and if so, to determine if a second seatbelt is buckled and properly worn when the first seatbelt is unbuckled.  However, Yukinori et al discloses the MPU 14 has built-in timers 15, 39 and 40 for measuring elapsed time. The winding amount detector 37 detects an amount of winding of the seatbelt, i.e. an amount of winding of the seatbelt on the reel shaft 3. The buckle connection detector 16 detects whether the tongue of the seatbelt has been attached to or disconnected from the buckle, and delivers an ON signal when it detects that the seatbelt tongue has been attached to the buckle, and an OFF signal when it detects that the seatbelt tongue has been disconnected from the buckle (see Figs. 16, 17, 30, col. 28, lines 26-43).  The automotive seatbelt retractor 100, 600 provided at any of the driving seat, the assistant driving seat and the back seats for passengers, see Fig. 16, col. 53, lines 6-10).  Preferably, the vehicle stoppage detecting means comprises at least one of seatbelt attaching detecting means for detecting whether the seatbelt is attached to the occupant (see col. 10, lines 7-9).
Jaunarena et al suggests that the occupant protection system is disclosed for indicating when a passenger is occupying a seat. The system alerts the driver of the fact that a passenger is in the passenger's seat through visual and/or audio indicia, which will be activated when the passenger's seatbelt is buckled. A timing circuit, which will be activated a predetermined time after the car seat is locked, will generate the audio and/or visual indicia which will be deactivated when the driver's seatbelt is buckled, ensuring both passenger and driver's safety. Once the driver’s seatbelt is is unbuckled, the system will detect that the passenger seatbelt is buckled and will generate the audio and/or visual indicia to indicate that the passenger, particularly a child and/or baby is in the car (see abstract, Fig. 2).  Therefore, it would have been obvious to one skill in the art before the effective file date of the invention to implement the driver’s seatbelt is unbuckled, the system will detect that the passenger seatbelt is buckled and generating an alarm of Jaunarena et al to the MPU of Yukinori et al for preventing of leaving or left a child or infant inside the vehicle causing death.

Claim 2.  The seatbelt monitoring system of claim 1, wherein the seatbelt monitor control module is configured to determine from the seatbelt payout data at least one of a stored payout and a webbing payout from a stored static length value (the seatbelt MPU 14 storing control an amount length of winding/retraction of the seatbelt in a memory, see Figs. 8, 16, 42, see col. 29, lines 34-37, 44-55, col. 45, lines 21-23).

Claim 3.  The seatbelt monitoring system of claim 2, wherein the stored static length value is the smallest seatbelt payout length after either the first or second seatbelt is buckled that is at least one of within a threshold T1 fixed time window after buckling and is prior to the seatbelt payout increasing a threshold L1 amount (see Figs. 42, 43, TABLE 1, col. 46, lines 11-65).

Claim 4.  The seatbelt monitoring system of claim 3, wherein the threshold L1 amount comprises one of a fixed length (the judging a comfortable winding amount/length between the limit of large or small amount, see col. 8, lines 55-67, col. 9, lines 1-7) or a percentage.

Claim 5.  The seatbelt monitoring system of claim 3, wherein the seatbelt monitor control module is configured to determine from the seatbelt payout data at least one of stored payout and a webbing payout from an adjusted static length value (the MPU 14 controls to judging the motor winding amount/length amount, see col. 8, lines 55-67, col. 9, lines 1-7).

Claim 6.  The seatbelt monitoring system of claim 5, wherein the adjusted static length value is the smallest seatbelt payout length that occurs in the last threshold T2 time duration after either the first or second seatbelt is buckled of the seatbelt monitoring system of claim 6, wherein the adjusted static length value is the smallest seatbelt payout length that is at least one of not a threshold L2 amount smaller than the stored static length and not a threshold L3 amount larger than the stored static length (the MPU 14 setting and judging the motor winding amount/value versus length between the limit of large or small amount over the predetermined time period t2 of 10 sec to the value of protractive seatbelt, see Figs. 8, 23, 29, col. 8, lines 55-67, col. 9, lines 1-7, col. 23, lines 53-65, col. 24, lines 1-24).

Claim 8.  The seatbelt monitoring system of claim 7, wherein if the seatbelt webbing payout falls outside the window between the threshold L2 amount and the threshold L3 amount, the seatbelt monitor control module resumes determining the adjusted static length calculation when the payout returns to a value between the L2 and L3 amounts either immediately or after a T3 duration between L2 and L3 has been exceeded (the MPU 14 setting and judging the motor winding amount/value versus length over the predetermined time periods t1 of 1.5 sec, 3 sec and 5 sec to the value of protractive seatbelt, see Figs. 42, 43, TABLE 1, col. 45, lines 7-20, col. 46, lines 10-43).

Claim 14.  The seatbelt monitoring system of claim 1, wherein the seatbelt monitor control module determines the first seatbelt has been unbuckled with a stored payout and either the first seatbelt or second seatbelt has been buckled with a webbing payout that is within a threshold range when compared to the stored payout and, in response, at least one of: i) generates a properly buckled message, ii) provides no message, Iii) does not alter the ride, and iv) does not contact a home office (the MPU 14 will not generate warning or other actions if there is no fault of the seatbelt “FLAG set to 0” or when the seatbelt is buckled set to “OFF”, see Fig. 3, 5, 8, 30).

Claim 15.  Yukinori et al fails to disclose the seatbelt monitor control module monitors buckling and routing for a seat when the occupancy sensor detects the seat is occupied and does not monitor buckling and routing for a seat when the occupancy sensor does not detect the seat is occupied.  However, Yukinori et al discloses the automotive passenger restraint and protection apparatus for an automotive vehicle, comprising seatbelt attaching state detecting means for detecting whether the seatbelt is in a state attached to the occupant or in a state disconnected from the occupant, seatbelt protraction detecting means for detecting protraction of the seatbelt by the occupant, seatbelt protraction stoppage detecting means for detecting stoppage of protraction of the seatbelt, inhibiting means for inhibiting retraction of the seatbelt over a  predetermined time period after the stoppage of protraction of the seatbelt is detected by the seatbelt protraction stoppage detecting means after the protraction of the the seatbelt is detected by the seatbelt protraction detecting means while the seatbelt is detected to be in the state disconnected from the occupant by the seatbelt attaching state detecting means (see col. 11, lines 22-40).
Jaunarena et al suggests that the passenger detection device and the driver detection device are integrally formed with a passenger seatbelt buckle 50 and a driver seatbelt buckle 70 respectively so that it is part of the seatbelt buckle (see Figs. 1, 2, para [0025]).  Therefore, it would have been obvious to one skill in the art before the effective file date of the invention to implement the driver and passenger detection devices of Jaunarena et al to the seatbelt MPU controller of Yukinori et al for controlling to cancel or stop operating of the seatbelt detection for saving electrical energy when there is no driver and/or passengers seating inside the vehicle.

Claim 16.  Yukinori et al fails to disclose the seatbelt monitor control module adjusts at least one of the stored payout and the webbing payout based on at least one correction factor determined from at least one of a seat position difference and a guide loop position difference.
 Jaunarena et al suggests that the occupant classification system (“OCS”) (21) may include numerous kinds of hardware, position sensors, pressure sensors, weight sensors, and the like to identify a vehicle occupant so that a vehicle meets regulatory requirements. Many traits of an occupant are currently identified by an OCS to assist in controlling air bag deployment as well as other restraint systems, alerts, and operational control signals. In non-limiting embodiments of this disclosure, images gathered pursuant to the methods and systems herein may be used in conjunction with an OCS to identify proper seat belt placement for many different levels of human development (e.g., adult, child, infant) as well as anatomy structures (large male, average male or female, small female). Optimal seat belt placement for these diverse occupants will be significantly different for each. An OCS may receive data from the computerized imaging systems described herein to conduct edge analyses to detect occupant forms, 3-D depth analyses for torso position, and anatomical dimensioning for seat belt confirmation relative to the occupant's body (see Fig. 2, para [0054]).  Therefore, it would have been obvious to one skill in the art before the effective file date of the invention to implement the various occupant forms on the seat position of Jaunarena et al to the seatbelt MPU controller of Yukinori et al for assuring of the securing safety to an occupant while providing comfortable to the occupant.

Claims 9-13 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yukinori et al [US 6,257,363] and Jaunarena et al [US 2008/0073141] and further in view of Leonard et al [US 2018/0326944]
Claim 9.  Yukinori et al fails to disclose the seatbelt monitor control module is activated when the seatbelt monitor control module determines a cabin camera that monitors occupants of the vehicle system is in hibernation or its view of the seatbelt routing is obscured.  However, Yukinori et al discloses the automotive passenger restraint and protection apparatus according to a fourth embodiment of the invention includes an electric retractor 400 which is distinguished from the electric retractor 100 of FIG. 1 in that a warning device is connected to the MPU 14 for giving warning by means of a warning buzzer, a warning light or the like (see Fig. 7, col. 23, lines 11-17, 43-48).
Leonard et al suggests that the seat belt material and/or the mechanical mounting of the seat belts (e.g. seat belt payout aperture) and/or mechanical features on the seat belt assembly 20.  The pattern can be selected to provide improved ability to detect and track information about the seat belt by either visual inspection or by image detection in an automated computer vision system.  Pattern features may be selected for optimal contrast to detect/track extent of seat belt payout, depth of seat belt, and other comparative data sets, such as which belt position is in a closest position to camera 12 to identify the occupant's chest.  Embodiments described herein detect, monitor, and/or track seat belt payout apertures and seat belt patterns, wherever located in an image created from a camera 12 field of view.  For example, these patterns can be located in seats, on roofs or in vehicle side structures to detect positions of seat belts or portions thereof relative to occupant body anatomy, shoulder/head, see Figs. 1, 2, para [0048]). Therefore, it would have been obvious to one skill in the art before the effective file date of the invention to implement the camera of Leonard et al to the seatbelt display warning of for easily identifying condition and status of a child or passenger inside the vehicle. 

Claim 10.  The seatbelt monitoring system of claim 1, wherein the seatbelt monitor control module determines that the first seatbelt and no other seatbelt has been bucked when the first seatbelt has been unbuckled and, in response, at least one of: i) warns an occupant, ii) turns on a camera, iii) takes a ride action; and iv) contacts a home office (as the combination of the camera warning between Yukinori et al and Jaunarena et al and Leonard et al in respect to claim 9 above, where the warning 38 is generated when one of the seatbelts is OFF or unbuckled or disconnected, see Figs. 28, step S2907, 29, col. 34, lines 20-25).

Claim 11.  The seatbelt monitoring system of claim 10, wherein the seatbelt monitor control module at least one of: i) warns an occupant, ii) turns on a camera, iii) takes a ride action; and iv) contacts a home office if a first seatbelt was unbuckled and either the first seatbelt remains unbuckled or no second seatbelt has been buckled and the stored payout was greater than a threshold (as the combination of the camera warning between Yukinori et al and Jaunarena et al and Leonard et al in respect to claims 1 and 9 above, where the warning 38 is generated when one of the seatbelts is OFF or unbuckled or disconnected, see Figs. 28, step S2907, 29, col. 34, lines 20-25).

Claim 12.  The seatbelt monitoring system of claim 1, wherein the seatbelt monitor control module determines the first seatbelt has been unbuckled with a stored payout and either the first or second seatbelt has been buckled with a webbing payout that is outside a threshold range when compared to the stored payout and, in response, at least one of: 1) warns an occupant, ii) turns on a camera, iii) takes a ride action, and iv) contacts a home office (as the combination of the camera warning between Yukinori et al and Jaunarena et al and Leonard et al in respect to claims 1 and 9 above, and wherein the MPU 14 setting and judging the motor winding amount/value versus length between the limit of large or small amount over the predetermined time period t2 of 10 sec to the value of protractive seatbelt, see Figs. 8, 23, 29, col. 8, lines 55-67, col. 9, lines 1-7, col. 23, lines 53-65, col. 24, lines 1-24.

Claim 13.  The seatbelt monitoring system of claim 12, wherein the seatbelt monitor control module at least one of: i) warns an occupant, ii) turns on a camera, iii) takes a ride action, and iv) contacts a home office if either the first or second seatbelt has been buckled with a webbing payout that is outside a threshold range when compared to the stored payout and the stored payout was greater than a threshold (as the combination of the camera warning between Yukinori et al and Jaunarena et al and Leonard et al in respect to claims 1 and 9 above, and wherein (the MPU 14 setting and judging the motor winding amount/value versus length between the limit of large amount over the predetermined time period t2 of 10 sec to the value of protractive seatbelt, see Figs. 8, 23, 29, col. 8, lines 55-67, col. 9, lines 1-7, col. 23, lines 53-65, col. 24, lines 1-24).

Claim 17.  A vehicle seatbelt monitoring system for monitoring seatbelts of a plurality of seats comprising: a buckle sensor for each seat configured to determine whether a seatbelt is buckled into a buckle attachment of a seat; and

a seatbelt monitor control module coupled to the buckle sensor for each seat and configured to receive buckle state data from the buckle sensor, wherein the seatbelt monitor control module is further configured to determine if a first seatbelt is unbuckled and if so, to determine if a second seatbelt is buckled when the first seatbelt is unbuckled, wherein in response to a determination that the first seatbelt is unbuckled and the second seatbelt is not buckled, the seatbelt monitor control module at least one of: i) warns, ii) turns on a camera, iii) takes a ride action, or iv) contacts the home office (as the combination of the camera warning between Yukinori et al and Jaunarena et al and Leonard et al in respect to claims 1, 9 and 12 above).

Claim 18.  The seatbelt monitoring system of Claim 17, wherein the seatbelt monitor control module monitors buckling for a seat when the occupancy sensor detects the seat is occupied and does not monitor buckling for the seat when the occupancy sensor does not detect the seat is occupied (as discussed in respect to claim 15 above).

Claim 19.  The seatbelt monitoring system of Claim 17, wherein the seatbelt monitor control module at least one of: 1) stops a warning action, ii) stops a ride action, and iii) stops a home office contact when a seatbelt becomes buckled (as discussed in respect to claim 16 above, and including stopping the vehicle).

Claim 20.  The seatbelt monitoring system of Claim 17 wherein the seatbelt monitor control module at least one of: 1) warns, ii) turns on a camera, iii) takes a ride action, and iv) contacts the home office when a seat is occupied after buckling (as the combination of the camera warning between Yukinori et al and Jaunarena et al and Leonard et al in respect to claims 1 and 9 above, and wherein the MPU 14 will generate warning or other actions if there is a fault of the seatbelt “FLAG set to 1” or when the seatbelt is buckled set to “ON”, see Fig. 8, 9, 20, 26, 28, 30).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Thomas et al discloses the safety restraint system in which the retractor for the shoulder webbing is pivotably mounted to a structural member associated with the back of the seat. The retractor has a shaft normal to the spool of the retractor and is pivotably locked in a sleeve of a mounting bracket attached to the structural member.
[US 5,611,604]
Shotaro discloses the seatbelt device for a vehicle provided with: a webbing that restrains a passenger seated on a seat; a belt reel on which the webbing is wound; a motor that rotation-drives the belt reel; a motor control device that controls the motor; and a command output device that outputs a setting change command to the motor control device according to a determination result from the input determination device.
[US 2009/0020997]
Ghannam et al discloses the monitoring system for a vehicle having a seat and a restraint with seatbelt webbing includes a webbing length sensor coupled with the restraint, a position sensor, and a processor. The processor is in communication with the webbing length sensor and the position sensor and is programmed to output a signal based on a determination that an extended webbing length is outside an acceptable range of webbing length for an occupant size category assigned using the position sensor.	[US 2015/0251618]

Any inquiry concerning this communication or earlier communications from examiner should be directed to primary examiner craft is Van Trieu whose telephone number is (571) 2722972. The examiner can normally be reached on Mon-Fri from 8:00 AM to 3:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mr. Hai Phan can be reached on (571) 272-6338.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786- 9199 (IN USA OR CANADA) or 571-272-1000.


/VAN T TRIEU/
Primary Examiner, Art Unit 2685                                                                                                                                                                                                        
08/12/2022